Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted March 19, 2021, wherein claim 23 is amended and claim 25 is canceled.  This application is a continuation of US application 15/262372, now US patent 10441541, filed September 12, 2016, which claims benefit of provisional applications 62/272366, filed December 29, 2015, and 62/218173, filed September 14, 2015.
Claims 1, 3, 4, 6, 7, 9-12, 14, 15, 17, 18, 20-23, and 26-32 are pending in this application.
Claims 1, 3, 4, 6, 7, 9-12, 14, 15, 17, 18, 20-23, and 26-32 as amended are examined on the merits herein.

Withdrawn Rejections
The rejection of instant claims 23 and 25-32 under 35 USC 103 for being obvious over Hunter et al. in view of Richardson et al., is withdrawn in view of the amendment to base claim 23 which narrows the claimed therapeutic agents to adenosine.  However, this rejection is maintained for base claim 1 and dependent claims 3, 4, 6, 7, 9-12, 14, 15, 17, 18, and 20-22 as discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 9-12, 14, 15, 17, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US pre-grant publication 2007/0299043, of record in previous action) in view of Richardson. (US pre-grant publication 2007/0059773, of record in previous action)
The claimed invention is a composition comprising a compound affecting adenosine availability or activity of adenosine, or that activates an adenosine receptor, and a method comprising administering this compound intraarticularly to a subject.  While in one embodiment the subject is specifically suffering from osteoarthritis, in others the subject is simply, “a subject,” which can include any living subject having cartilage tissue which could be acted upon by the active agent.
	Hunter et al. discloses a medical implant comprising a combination of drugs for reducing fibrosis, and a method of implanting such a device in a subject in order to reduce fibrosis. (p. 2 paragraphs 6-7) In one embodiment the composition includes dipyridamole and either prednisolone or ibudilast, which are anti-inflammatory compounds. (p. 10 paragraph 32) Since dipyridamole inhibits the reuptake of adenosine, it upregulates or increases the amount of or the biological activity of adenosine according to the claims, thereby anticipating the claims as amended.  These compositions can be used for the prevention of cartilage loss by various methods including intraarticular injection. (p. 239 paragraph 1727-1728) Specific physical forms of the composition include liposomes. (p. 163 paragraph 1141) The invention also describes a method for treating osteoarthritis by administering to a subject a composition comprising a polymer and an anti-scarring drug combination. (pp. 9-10 paragraph 27) In one embodiment the polymers described in the reference produce a sustained-release preparation, which would fall within the scope of compositions that extend the biological activity of the agent as described in the claims. (p. 160 paragraph 1127) Hunter et al. further discloses administering non-steroidal anti-inflammatory drugs. (p. 23 paragraph 179) Hunter et al. does not specifically disclose a method comprising intra-articularly administering both dipyridamole and a selective adenosine A2a receptor agonist.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to include an adenosine A2a agonist having pH-dependent binding as described by Richardson in the compositions described for intra-articular administration by Hunter et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Richardson discloses that these compounds are useful for local administration in conditions such as osteoarthritis.
	Therefore the invention taken as a whole is prima facie obvious.
Response to Argument: Applicant’s arguments, submitted August 31, 2020, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that one of ordinary skill in the art would not have co-administered dipyridamole, described as an antifibrotic agent, with an adenosine receptor agonist because of the alleged pro-fibrotic effects of adenosine receptor agonists which would allegedly antagonize the effects of dipyridamole.  Applicant bases this argument on the disclosure of US patent 6555545 (Cited in PTO-892) which is cited for the disclosure that adenosine agonists are pro-fibrotic.  However what this reference actually describes is that agonists for adenosine A2A receptors increase collagen synthesis by hepatic stellate cells, and that administration of adenosine A2A receptor antagonists can inhibit this process, thereby preventing and treating hepatic fibrosis. (column 4 lines 42-58 of ‘545) The entire disclosure of this reference is directed to the effects of adenosine A2A receptor agonism and antagonism on fibrosis of the liver. Nothing is described about a potential pro-fibrotic effect on other tissues, and 2A receptor agonism with liver fibrosis as presenting an insurmountable obstacle to the use of the pH selective compounds described by Richardson along with an antifibrotic compound such as dipyridamole.  Therefore the rejection is maintained.

The following new grounds of rejection are necessitated by the amendment to claim 23:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26 and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The base claim .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutman et al. (Reference included with PTO-892)
Base claim 23 is directed to a liposomal composition of adenosine.  Dependent claims 30-32 specify an intended use for the composition, namely intraarticular injection, injection into the synovial fluid of a joint, or inhibition of degeneration or damage to cartilage, or stimulation of cartilage production.  As these claims merely specify an intended use of the liposomal adenosine composition, they do not impart any further practical structural limitation to the base claim beyond the general requirement that the composition be sterile and physiologically compatible.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gutman et al. (Reference included with PTO-892) in view of Kapoor et al. (Reference included with PTO-892)
Claims 28 and 29 claim the same liposomal adenosine composition described above for claim 23 with the further limitation that the composition contains an additional active agent which is defined in claim 29 as being an anti-inflammatory compound, a bisphosphonate, or a growth factor.
The disclosure of Gutman et al. is discussed above.  Gutman et al. does not disclose a composition further comprising a second active agent.
Kapoor et al. discloses that both non-steroidal anti-inflammatory agents, (p. 2 left column third paragraph) glucocorticoids (p. 2 left column last paragraph, right column first paragraph) and disease-modifying agents including the bisphosphonate clodoronate (p. 2 right column second paragraph) are all used as therapeutic agents for treating rheumatoid arthritis.  Kapoor et al. further discloses that drug delivery systems delivering adenosine directly to the synovial cavity are more effective for treating RA 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the liposomal anti-inflammatory adenosine formulations described by Gutman et al. with liposomal NDAIDs, glucocorticoids and/or clodronate for the treatment of rheumatoid arthritis.  While Gutman et al. does not specifically describe administering liposomal adenosine to a subject suffering from rheumatoid arthritis, one of ordinary skill in the art would have, based on the disclosure of Gutman, concluded that liposomal adenosine is generally useful for treating inflammatory disorders, particularly in view of Kapoor’s disclosure of using liposomal anti-inflammatory agents to treat this condition, which would have provided a suggestion to make the combined formulation.  Regarding claims 30-32, while as discussed previously these claims are anticipated by Gutman et al., even if it were assumed for the sake of argument that the limitations of these claims correspond to some structural feature of the composition, one of ordinary skill in the art, in following the teaching of Kapoor et al., would have been motivated to render the compositions suitable for intraarticular injection and inhibit degeneration of cartilage in order to treat RA as described by Kapoor.
Therefore the invention taken as a whole is prima facie obvious.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	4/2/2021